Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020, has been entered.

Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16220034 filed on December 14, 2020. Claims 1-20 were pending. No new claims have been canceled. No new claims have been added. Claims 1, 4-5, 13, and 17-18 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that 
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

The claims are replete with intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have little patentable weight.  Please find and correct all occurrences.  These are provided for example.  
The following claim phrases are intended use:
Independent Claim 1, line 7 - "… to access the first email account …” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Independent Claim 1, line 10 - "… to verify that a user …” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Independent Claim 1, line 11 - "… authorized to perform … " This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Independent Claim 1, line 18 - "… client device to display, via … " This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent Claims 1, 13, and 17, and Dependent Claims 2-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Independent Claims 1, 13, and 17, and Dependent Claims 3, 7-8, 10-11, and 14-16 recite various instances of “associated(ion), such as, for example,  “… email account associated with …” , “… server associated with …”, “… selectable input in association with a first list item, …”, etc. However, the specification does not provide details on what the limitation, “associated (ion)”, comprises.  The algorithms or steps/procedures taken to perform the function “… email account associated with …” , “… server associated with …”, “… selectable input in association with a first list item, …”, etc. must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I).
Independent Claims 1, 13, and 17, and Dependent Claims 3-6, and 15 recite various instances of “… controlling a graphical user …” However, the specification does not provide details on what the limitation, “controlling”, comprises.  The algorithms or steps/procedures taken to perform the functions “… controlling a graphical user …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I).
Dependent Claims 7, line 4 recites “generating an action message …” However, the specification does not provide details on what the limitation, “generating”, comprises.  The algorithms or steps/procedures taken to perform the function “generating an action message …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 11, lines 4-5 recites “generating, based ..., a set of payment information; and” However, the specification does not provide details on what the limitation, “generating”, comprises.  The algorithms or steps/procedures taken to perform the function “generating, based ..., a set of payment information; and” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 16, line 3 recites “generating a set of entity action information …” However, the specification does not provide details on what the limitation, “generating”, comprises.  The algorithms or steps/procedures taken to perform the function “generating a set of entity action information …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent Claims 1, 13, and 17, and Dependent Claims 2-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1, 13, and 17, and Dependent Claims 7, 10-11, 14, and 16 recite the limitation “first entity”. The term "first entity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides an example of a first entity, such as a company, a business, an organization, a government agency, etc. For examination purposes, the term “entity”, whether it is a first or second entity, is being defined by the Examiner as “an organization that has an identity separate from those of its members, and not including individuals”.
Independent Claims 1, 13, and 17, and Dependent Claims 7, 10-12, 14, 16, and 18 recite the limitation “entity action”. The term "entity action" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides examples of entity actions, such as (paying bills associated with a service that an entity provides such as internet services, cable television services, etc.), flight check-ins, tracking packages, transferring a payment in exchange for services, etc. For examination purposes, the term “entity action” is being defined by the Examiner as “any action that is taken on behalf of or by an organization that has an identity separate from those of its members, and not including individuals”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














The Independent Claims 1, 13, and 17, and Dependent Claims 2-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “2019 Revised Patent Subject Matter Eligibility Guidance.”
Independent Claim 1 recites a method; and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. §101. Independent Claim 13 recites a device; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101. Independent Claim 17 recites a non-transitory machine readable medium; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101.
Independent Claims 1, 13, and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to the abstract idea of “performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action,” which is grouped under “certain methods of organizing human activity” because it recites managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a computing device; a processor; memory; a server; various interfaces, such as graphical user, action, and email; and a non-transitory machine readable medium), the claims are directed to identifying a first email received by a first email account, the first email is transmitted by a second email account and the first email is associated with an entity action; accessing the first email account; performing a verification process; verifying a user associated with the first email account is authorized to perform an entity action; controlling a graphical user interface to display a selectable input to performing the entity action; receiving a request to perform the entity action via the selectable input; performing the entity action, displaying an action interface; and receiving inputs associated with the entity action via the action interface, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claims 1, 13, and 17 recite an abstract idea.




This judicial exception is not integrated into a practical application because, when analyzed under prong two of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements listed above in Independent Claims 1, 13, and 17, such as “a computing device”, “a processor”, “memory”, “a server”, “various interfaces, such as graphical user, action, and email”, and “a non-transitory machine readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system would be invoked merely as a tool.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action,” using computer technology (e.g., a computing device; a processor; memory; a server; various interfaces, such as graphical user, action, and email; and a non-transitory machine readable medium). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, Independent Claims 1, 13, and 17 are not patent eligible.
The Dependent Claims 2-12, 14-16, and 18-20 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claims 1, 13, and 17. 
Dependent Claims 2-12 are dependent on Independent Claim 1 and include all the limitations of Independent Claim 1; Dependent Claims 14-16 are dependent on Independent Claim 13 and include all the limitations of Independent Claim 13; and Dependent Claims 18-20 are dependent on Independent Claim 17 and include all the limitations of Independent Claim 17. Therefore, the Dependent Claims 2-12, 14-16, and 18-20 recite the same abstract idea of “performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action,” and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of managing personal behavior or relationships or interactions between people. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do recite additional elements of a graphical user, an action, and a communication interface, but as a general computer component and at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103



















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.






















Independent Claims 1, 13, and 17, and Dependent Claims 2-9, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U. S. Patent Application Publication No. 20160219003 A1), herein referred to as Kumar, in view of Raleigh et al (U. S. Patent Application Publication No. 20170201850 A1), herein referred to as Raleigh, and in further view of Collins et al (U. S. Patent Application Publication No. 20180268379 A1), herein referred to as Collins.

Independent Claims 1, 13, and 17
Kumar discloses a method, comprising: identifying a first email received by a first email account, wherein: the first email is transmitted by a second email account associated with a first entity; and the first email is associated with an entity action corresponding to the first entity;
(See Kumar, [0018]-[0019])

receiving a request to perform the entity action via a selection of the selectable input;
(See Kumar, [0018]-[0019])

responsive to receiving the request to perform the entity action, displaying an action interface, within the email interface, corresponding to performing the entity action; and
(See Kumar, [0021])
a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
(See Kumar, [0043] and [0037])
a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
(See Kumar, [0037])
Kumar does not teach, however, Raleigh teaches responsive to receiving a request to access the first email account that received the first email from a first client device, performing a verification process, via a communication with a server associated with the first entity associated with the second email account that transmitted the first email, to verify that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email;
(See Raleigh, [0491])
responsive to performing the verification process and verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email, controlling a graphical user interface of the first client device to display, via an email interface associated with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email;
(See Raleigh, FIG. 251 and [1224])
Raleigh teaches novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references so that if an email user, as is identified in Kumar, has a need for a user interface on a mobile device with selectable inputs to be displayed, as in Raleigh, that the invention would have a means by which a graphical user interface is controlled to display selectable inputs could be provided. These selectable inputs in the graphical user interface allow the user to be more efficient when adjudicating actions needing resolution and to require less computer resources.
Kumar and Raleigh do not teach, however, Collins teaches receiving one or more inputs associated with the entity action via the action interface.
(See Collins, [0071])
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, and to include providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.

Dependent Claims 2, 14, and 18
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1. 
Kumar and Raleigh do not teach, however, Collins teaches the method of claim 1, comprising: receiving a request to open the first email from the first client device.
(See Collins, [0077])
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, and to include providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.

Dependent Claims 3, 15, and 20
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1. 
Raleigh and Collins do not teach, however, Kumar teaches the method of claim 1, wherein the controlling the graphical user interface of the first client device to display the selectable input is performed by displaying the selectable input in association with a first list item, corresponding to the first email, of a list of emails corresponding to a plurality of emails received by the first email account.
(See Kumar, [0019])

Dependent Claim 4
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1 and Dependent Claim 2. 
Kumar and Raleigh do not teach, however, Collins teaches the method of claim 2, wherein the controlling the graphical user interface of the first client device to display the selectable input is performed responsive to receiving the request to open the first email from the first client device.
(See Collins, [0083])
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, and to include providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.

Dependent Claims 5 and 19
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1. 
Kumar and Raleigh do not teach, however, Collins teaches the method of claim 1, wherein the controlling the graphical user interface of the first client device to display the selectable input is performed responsive to performing the verification process.
(See Collins, [0100])
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, and to include providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.

Dependent Claim 6
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1 and Dependent Claim 5. 
Raleigh and Collins do not teach, however, Kumar teaches the method of claim 5, wherein the controlling the graphical user interface of the first client device to display the selectable input is performed by displaying the selectable input on a first location of the first email.
(See Kumar, [0021])

Dependent Claim 7
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1 and Dependent Claims 5 and 6. 
Raleigh and Collins do not teach, however, Kumar teaches the method of claim 6, comprising: receiving a message, comprising information associated with the entity action, from a second server associated with the first entity; and
(See Kumar, [0020])

generating an action message indicative of the information associated with the entity action.
(See Kumar, [0020])

Dependent Claim 8
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1 and Dependent Claims 5, 6, and 7. 
Raleigh and Collins do not teach, however, Kumar teaches the method of claim 7, comprising: displaying the action message in association with the selectable input.
(See Kumar, [0020])

Dependent Claim 9
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1 and Dependent Claims 5, 6, and 7. 
Raleigh and Collins do not teach, however, Kumar teaches the method of claim 7, comprising: displaying the action message within the action interface.
(See Kumar, [0021])

Dependent Claim 12:
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1. 
Kumar and Collins do not teach, however, Raleigh teaches the method of claim 1, comprising: responsive to determining that the entity action is completed, displaying a confirmation message, corresponding to the entity action being completed, using the email interface.
(See Raleigh, [0491])
Raleigh teaches providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references the invention would have a means by which a graphical user interface is controlled to display selectable inputs could be provided. These selectable inputs in the graphical user interface allow the user to be more efficient when adjudicating actions needing resolution and to require less computer resources.


Dependent Claim 16
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 13 and Dependent Claim 14. 
Kumar and Raleigh do not teach, however, Collins teaches the computing device of claim 14, wherein the performing the entity action comprises: generating a set of entity action information based upon at least one of the message or the first email; and
(See Collins, [0083])

transmitting the set of entity action information to the server associated with the first entity.
(See Collins, FIG. 6E and [0083] and [0087])
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, and to include providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.

Dependent Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U. S. Patent Application Publication No. 20160219003 A1), herein referred to as Kumar, in view of Raleigh et al (U. S. Patent Application Publication No. 20170201850 A1), herein referred to as Raleigh, in view of Collins et al (U. S. Patent Application Publication No. 20180268379 A1), herein referred to as Collins, and in further view of Hosier, Jr. (U. S. Patent Application Publication No. 20140282016 A1), herein referred to as Hosier.

Dependent Claim 10:
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1 and Dependent Claims 5, 6, and 7. 
Kumar, Raleigh and Collins do not teach, however, Hosier teaches the method of claim 7, wherein: the entity action is associated with transmitting a payment to an account associated with the first entity; and
(See Hosier, [0145])

the action message is indicative of a payment amount associated with the payment. 
(See Hosier, FIG. 9C and [0236])
Hosier teaches systems and methods and mobile device interfaces for creating, joining, organizing, and managing via mobile devices affinity groups. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the systems and methods and mobile device interfaces for creating, joining, organizing, and managing via mobile device affinity groups, as in Hosier, to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, and to include providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”

Dependent Claim 11:
Kumar, Raleigh, and Collins disclose the limitations of Independent Claim 1 and Dependent Claims 5, 6, 7, and 10. 
Kumar, Raleigh and Collins do not teach, however, Hosier teaches the method of claim 10, comprising: analyzing the one or more inputs to determine user payment information associated with the entity action;
(See Hosier, [0213])

generating, based upon the user payment information and the payment amount, a set of payment information; and
(See Hosier, [0240])

transmitting the set of payment information to at least one of a third server associated with an electronic payment system or a fourth server associated with the first entity.
(See Hosier, [0356]) 
Hosier teaches systems and methods and mobile device interfaces for creating, joining, organizing, and managing via mobile devices affinity groups. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the systems and methods and mobile device interfaces for creating, joining, organizing, and managing via mobile device affinity groups, as in Hosier, to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, and to include providing novel ways to present information through user interfaces of mobile devices with selectable inputs to be displayed, as in Raleigh, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”


Response to Arguments






































The following is a non-final Office Action in response to a request for continued examination for application number 16220034 filed on December 14, 2020. Claims 1-20 were pending. No new claims have been canceled. No new claims have been added. Claims 1, 4-5, 13, and 17-18 have been amended. Claims 1-20 are currently pending and have been examined.
The claim objections in paragraphs 3.a., 4.a., 5.a., 6.a., 7.a., and 8.a. of the Final Office Action dated September 18, 2020, are hereby withdrawn. Applicant has amended Claims 1, 4-5, 13, and 17-18, and Applicant believes these claims do not comprise informalities. Examiner has verified that the amended Claims 1, 4-5, 13, and 17-18 in fact do not comprise informalities, and therefore, Examiner has withdrawn claim objection in paragraphs 3.a., 4.a., 5.a., 6.a., 7.a., and 8.a. of the Final Office Action dated September 18, 2020. 
In the context of 35 U.S.C. §101, Applicant argues the present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, the claims are eligible at Prong One of revised Step 2A.
Examiner has considered these arguments and is not persuaded. Examiner argues that the remarks, dated December 14, 2020, do not provide any specific reasons as to why either the findings of fact or the legal conclusion of the claims being not eligible is allegedly in error. Examiner has shown the claims as reciting a judicial exception, and therefore, are not eligible at Prong One of revised Step 2A, as the claims are directed to identifying a first email received by a first email account, the first email is transmitted by a second email account and the first email is associated with an entity action; accessing the first email account; performing a verification process; verifying a user associated with the first email account is authorized to perform an entity action; controlling a graphical user interface to display a selectable input to performing the entity action; receiving a request to perform the entity action via the selectable input; performing the entity action, displaying an action interface; and receiving inputs associated with the entity action via the action interface, which are also directed to the abstract idea of “performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action,” which is grouped under “certain methods of organizing human activity” because it recites managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components.
Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 13, and 17, and Dependent Claims 2-12, 14-16, and 18-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §101, Applicant argues the present claims, even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the present claims provide for a technique that is dynamic and increases the accuracy and efficiency of using an interface to perform entity actions. Applicant continues to argue that as mentioned in the specification, "the disclosed subject matter may assist a user (e.g., and/or a client device associated with the user) in performing entity actions, such as paying bills, paying taxes, performing flight check-ins, etc. without having to switch interfaces" (e.g., [00135] of the instant application). Therefore, the claims are eligible at Prong Two of revised Step 2A.
Examiner has considered these arguments and is not persuaded. Examiner argues that the remarks, dated December 14, 2020, do not provide any specific reasons as to why either the findings of fact or the legal conclusion of the claims being not eligible is allegedly in error. 
Examiner has shown the claims as not integrating the judicial exception into a practical application (See the 35 U.S.C. §101 above), and therefore, are not eligible at Prong Two of revised Step 2A. 
Examiner continues to argue that the claims do not purport to improve the functioning of the computer itself. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Examiner argues that the courts have indicated the following examples may not be sufficient to show an improvement in computer functionality: 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), which can be construed as being similar to using any computer for performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action.
Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), which is being again construed as including any computer for performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action.
Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 13, and 17, and Dependent Claims 2-12, 14-16, and 18-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §101, Applicant argues the concept of outputting data may be abstract at a high level. However, the claims recite something much narrower: a specific implementation of the amended Claim 1. Applicant continues to argue that generic computers do not perform the operations as recited in the claims, (see claims for entire ordered combination). Thus the claims are "significantly more" than an abstract idea and are patent eligible under §101. Applicant also argues that clearly, the claims do not merely recite the allegedly abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a non-conventional arrangement. Thus, the inventive concept can be found in the ordered combination of claim limitations that transform the allegedly abstract idea of outputting data into a particular, practical application of that allegedly abstract idea, which is a patent eligible application. Accordingly, Claim 1 recites significantly more than the alleged abstract idea. Thus, Claim 1 is patent eligible under Step 2B of Alice, and the rejection should be withdrawn. Accordingly, Claim 1 is believed to overcome the 101 rejection, as well as Claims 13 and 17 are believed to comprise at least some similar features, and are thus believed to overcome the 101 rejection as well. 
Examiner has considered these arguments and is not persuaded. Again, Examiner argues that the remarks, dated December 14, 2020, do not provide any specific reasons as to why either the findings of fact or the legal conclusion of the claims being not eligible is allegedly in error. 
Examiner has shown the claims do not provide any additional elements beyond the judicial exception (See the 35 U.S.C. §101 above), and therefore, are not eligible at Step 2B. 
Examiner continues to argue that the Applicant has failed to provide a persuasive analysis with facts to support how the additional elements are not recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computing components, and thus are a practical application of the abstract idea; and is only making statements, that even if the claims integrated the abstract idea into a practical application, at a minimum, the additional elements recited in Independent Claims 1, 13, and 17 are beyond mere instructions to apply a judicial exception. 
Examiner continues to argue that when analyzed under step 2B above (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, and is not persuaded that the many additional elements are recited, in a non-conventional arrangement. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action” using computer technology (e.g., a computing device; a processor; memory; a server; various interfaces, such as graphical user, action, and email; and a non-transitory machine readable medium). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Examiner continues to argue that the claims are directed to identifying a first email received by a first email account, the first email is transmitted by a second email account and the first email is associated with an entity action; accessing the first email account; performing a verification process; verifying a user associated with the first email account is authorized to perform an entity action; controlling a graphical user interface to display a selectable input to performing the entity action; receiving a request to perform the entity action via the selectable input; performing the entity action, displaying an action interface; and receiving inputs associated with the entity action via the action interface, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Examiner continues to assert that Applicant see MPEP 2106.05 (a) (II), where it is stated that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”  Examiner can only find the generic computer components of a computing device; a processor; memory; a server; various interfaces, such as graphical user, action, and email; and a non-transitory machine readable medium that stores and executes computer instructions used in performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action. Examiner is unable to find a computer and an algorithm(s) that clearly link the two to the claimed functions. See also MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Examiner continues to argue that examples that the courts have indicated may not be sufficient to show an improvement to technology include:
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); which is similar to the commonplace business method of performing actions using email interfaces such that a user does not require opening a separate window and/or web page to accomplish the requested action.
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; which is similar to receiving a request to access the first email account, receiving the first email from a first client device, receiving a request to perform the entity action via a selectable input, and receiving inputs associated with the entity action.
The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 13, and 17, and Dependent Claims 2-12, 14-16, and 18-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §103, Applicant argues that Claims 1, 13 and/or 17 are amended based upon the proposed claim amendments and are therefore believed to overcome the rejection. At least some support may be found in [0057] - [0060] and/or Figs. 5A - 5C of the instant application. Therefore, withdrawal of the rejection and allowance of the pending claims is respectfully requested.
As US Patent Application Publication No. 20170201850 A1 to Raleigh is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claims 13 and 17, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1, 13, and 17 are not patentable. Independent Claims 1, 13, and 17 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Raleigh, with FIG. 251 and [0491] and [1224] now applying to amended sections for Independent Claim 1, and similarly Independent Claims 13 and 17.
	Therefore, the amended Independent Claims 1, 13, and 17 stand rejected under 35 U.S.C. §103. Dependent Claims 2-12, which depend from Independent Claim 1, stand rejected under 35 U.S.C. §103; Dependent Claims 14-16, which depend from Independent Claim 13, stand rejected under 35 U.S.C. §103; and Dependent Claims 18-20, which depend from Independent Claim 17, stand rejected under 35 U.S.C. §103.








Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelegero et al (U. S. Patent Application Publication No. 20090106118 A1) – Payment Using Funds Pushing
Pelegero recites apparatus, systems, and methods may operate to present, via a networked client coupled to a first financial entity, a graphical user interface including an account with a first party, an amount to be paid, and an email address associated with a second party.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698